Title: Joseph Delaplaine to Thomas Jefferson, 27 May 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dr sir,
             Philad May 27: 1816.
          
          I have just had the honour of receiving your obliging & kind favour of the 20: instant.—
          I purposd to set out leave this on Wednesday with Mr Otis, for your seat, & hope to be there by the first of June or thereabouts.—It is possible Mr Otis will go without me, but I will endeavor to go. accompany him. I return my thanks for your kind invitation.—
          With the highest respect & esteem
          
             I am your obedt hul st
            Joseph Delaplaine
          
        